          Case 9:21-cv-00072-DLC Document 5 Filed 09/13/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

ROBERT JAMES SWINT, JAMES
STANLEY DEAN,                                           CV 21-72-M-DLC

                     Plaintiffs,                           JUDGMENT

  vs.

INTERNATIONAL PAPER
COMPANY, UNITED STATES OF
AMERICA, BUSH BOAKE ALLEN,
CHAMPION MASONITE,

                     Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that this case is dismissed.

        Dated this 13th day of September, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ N. Stephens
                                   N. Stephens, Deputy Clerk
